In a negligence action to recover damages for personal injuries, defendant Goodrich Associates, Inc. appeals from an order of the Supreme Court, Nassau County, dated October 24, 1972, which denied its motion pursuant to CPLR 3212 for summary judgment dismissing all cross complaints interposed against it. Order reversed, on the law, with one bill of $20 costs and disbursements to appellant against defendants Haven-Busch Co., Compo Bros., Inc., Goodnor Construction Corp. and E. J. Korvette, and cross complaints of said defendants against Goodrich Associates, Inc., dismissed; and the cross complaint of the third-party defendant, Biltmore Construction, Inc., against Goodrich Associates, Inc., is deemed discontinued pursuant to stipulation; without costs. In our opinión, the uncontroverted claim in the affidavits submitted in behalf of appellant, that it had no connection with the incidents complained of and was erroneously named a defendant, entitled it to summary relief against the cross complaints. The main action against appellant was discontinued by stipulation. Rabin, P. J., Hopkins, Munder, Martuscello and Shapiro, JJ., concur.